DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-20 are pending in this action.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MACHINE LEARNING METHOD AND SYSTEM FOR EXECUTING REMOTE COMMANDS TO CONTROL FUNCTIONS OF A VEHICLE
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Proefke et al. (Proefke) (US 2010/0235046 A1) in view of Luo et al. (Luo) (CN-108749596-B) (filed 2018-04-11).
As per claim 1: Proefke discloses a method comprising:
obtaining vehicle data pertaining to one or more conditions of a vehicle (see at least, abstract; par. 0005-0006);
obtaining historical data pertaining to a user’s operation of the vehicle;
generating one or more predictions of one or more needs for the user, via a processor, using the vehicle data and the historical data as inputs for a machine learning model (see pars. 0029-0031); and
providing instructions, via the processor, to implement a vehicle action that accomplishes the one or more needs for the user (see par. 0013-0014, 0024-0028). But,  Luo does not explicitly teach about --- obtaining historical data pertaining to a user’s operation of the vehicle; and using the vehicle data and the historical data as inputs for a machine learning mode. However,  in the same field of endeavor, Lou teaches --- obtaining the historical driving data of the vehicle in 6 months before the current prediction period. the updating frequency of the vehicle characteristic and the user characteristic is 1 days. vehicle behavior prediction model, configured to predict the travel probability of the vehicle in the next period according to the vehicle characteristic of the vehicle and the user characteristic of the related user (see page 3, lines 14-37) and using the machine learning algorithm to construct the travel probability prediction model. the vehicle end starting module 12 can be configured according to the prediction result of the vehicle behavior prediction model, judging whether the vehicle is traveling in the next period, if so, starting the related travel preparation function in the vehicle end (see page 11, 4th paragraph (FIG. 2, shows ..)). When the references are combined as shown above, the functionality of the system will be --- based on the generated predictions via the machine learning model. Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of  Luo with that of Lou for the advantage of --accurately predict the travel probability of the vehicle, namely can accurately predict the use time of the vehicle (see abstract).
As per  claim 2: Luo teaches about a method of Claim 1, wherein:
the step of obtaining historical data comprises obtaining a driving history for the user (see page 3, particularly, lines 14-27) (note “driving history” includes the driver);
the step of generating one or more predictions comprises predicting when the user will next be using the vehicle, based on the driving history (see page 3) (note, “obtaining the historical driving data”); and
the step of providing instructions comprises providing the instructions, to implement the vehicle action, about when it is predicted that the user will next be using the vehicle (see page 3) (note “sending a wake-up instruction to the vehicle end”).
As per claim 3: Luo teaches about a method of Claim 2, wherein the step of providing instructions comprises providing instructions for starting an engine of the vehicle and controlling an environmental control system for the vehicle, about when it is predicted that the user will next be using the vehicle (see page 3) (note, sending a wake-up instruction to the vehicle end, configured to predict the travel probability of the vehicle in the next period).
As per claim 4: Proefke teaches about a method of Claim 3, wherein:
the step of obtaining the vehicle data comprises obtaining an external temperature that is external to the vehicle (par. 0013-0014,  0031, 0038); and
the step of providing instructions comprises providing instructions for starting the engine of the vehicle and controlling the environmental control system for the vehicle to
attain a desired temperature inside the vehicle based on the external temperature, about when it is predicted that the user will next be using the vehicle (see par. 0013-0014, 0031, 0045, 0052). Note that when the references are combined as discussed, the vehicle temperature will be controlled to be at a desired level based on the travel prediction provided by Luo.
As per claim 10: the feature of claim 10 is similar to the feature of 1, except claim 10 is directed to a system required to perform the method of claim 1. Hence, claim 10 has been rejected on the same ground and motivation as claim 1.
As per claim 11: the feature of claim 11 is similar to the feature of claim 2. Hence, claim 11 has been rejected on the same ground and motivation as claim 2.
As per claim 12: the feature of claim 12 is similar to the feature of claim 3. Hence, claim 12 has been rejected on the same ground and motivation as claim 3.
As per claim 13: the feature of claim 13 is similar to the feature of claim 4. Hence, claim 13 has been rejected on the same ground and motivation as claim 4.
As per claim 19: the feature of claim 19 is similar to the feature of 1, except claim 19 is directed to a system required to perform the method of claim 1. Hence, claim 19 has been rejected on the same ground and motivation as claim 1.
As per claim 20: the feature of claim 20 is similar to the feature of claim 2. Hence, claim 20 has been rejected on the same ground and motivation as claim 2.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to the above preceding claims and further in view of Ozkan (US 2016/0053699 A1).   
As per claim 5:  the preceding references, particularly, Proefke teaches about a method of Claim 3, further comprising:
wherein the step of providing instructions comprises providing instructions for starting the engine of the vehicle and controlling the environmental control system for the vehicle, only if the vehicle is not disposed inside the garage (see par. 0011-0014). But, the combination of the preceding references does not explicitly teach about ---    determining whether the vehicle is disposed inside a garage, based on the vehicle data. However, in the same field of endeavor, Ozkan teaches --- The vehicle controller 50 may thus use the signal strength 90 to determine whetherthe vehicle 20 is inside or outside of the garage 24 (as earlier paragraphs explained). If the signal strength 90 indicates the vehicle 20 is inside the garage 24, the vehicle controller 50 inspects the transmitted signal 28 (see par. 0040). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the teaching of the preceding references with that of Ozkan so that the modified system ---  executes the predefined operations (such as stopping the engine 38 under alarm conditions) (see par. 0040).
As per claim 14: the feature of claim 14 is similar to the feature of claim 5. Hence, claim 14 has been rejected on the same ground and motivation as claim 5.

Allowable Subject Matter

Claims 6-9 and 15-18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        5/6/2022